 


109 HR 489 IH: Salt Cedar and Russian Olive Control Assessment and Demonstration Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 489 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Pearce introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for an assessment of the extent of the invasion of Salt Cedar and Russian Olive on lands in the Western United States and efforts to date to control such invasion on public and private lands, including tribal lands, to establish a demonstration program to address the invasion of Salt Cedar and Russian Olive, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Salt Cedar and Russian Olive Control Assessment and Demonstration Act. 
2.DefinitionsIn this Act: 
(1)SecretariesThe term Secretaries means the Secretary of Agriculture, in cooperation with the Secretary of the Interior. 
(2)Western United StatesThe term Western United States refers to the States defined by the Act of June 17, 1902 (commonly known as the 1902 Reclamation Act; 43 U.S.C. 371 et seq.), which includes Arizona, California, Colorado, Idaho, Kansas, Montana, Nebraska, Kansas, Oklahoma, Nevada, New Mexico, Oregon, Texas, Utah, Washington, and Wyoming. 
3.Assessment of Salt Cedar and Russian Olive infestation in Western United States 
(a)AssessmentNot later than one year after the date on which funds are first made available to carry out this section, the Secretaries shall complete an assessment of the extent of Salt Cedar and Russian Olive invasion in the Western United States. 
(b)ContentThe assessment shall include the following: 
(1)To the extent practicable, documentation of the quantity of water lost due to the infestation. 
(2)Documentation of the quantity of water saved due to various control methods, including the portion of saved water that returns to surface water or groundwater supplies and at what rates. 
(3)Determination of the optimum control method for the various land types and land uses. 
(4)Determination of what conditions indicate the need to remove such growth and the optimal methods for disposal or use of such growth. 
(5)Determination of methods to prevent the regrowth and reintroduction of Salt Cedar and Russian Olive and to reestablish native species. 
(c)Report on assessment 
(1)Preparation and contentThe Secretaries shall prepare a report containing the results of the assessment. The report shall identify long-term management and funding strategies that could be implemented by Federal, State, Tribal, and private land managers and owners on all land management types to address the invasion of Salt Cedar and Russian Olive. The report shall also identify deficiencies or areas for further study and where actual field demonstrations would be useful in the control effort. 
(2)SubmissionThe Secretaries shall submit the report to the Committee on Resources and the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate. 
(d)Support for identification of long-term management and funding strategiesThe Secretaries may make grants to institutions of higher education or nonprofit organizations (or both) with an established background and expertise in the public policy issues associated with the control of Salt Cedar and Russian Olive to obtain technical experience, support, and recommendations related to the identification of the long-term management and funding strategies required to be included in the report under subsection (c)(1). Each grant awarded under this subsection may not be less than $250,000. 
4.Demonstration program for control of Salt Cedar and Russian Olive in western States 
(a)Demonstration projects 
(1)Projects requiredBased on the results of the assessment and report in section 3, the Secretaries shall initiate a program of not fewer than three demonstration projects in the Western United States designed to address the deficiencies and areas for further study to address the invasion of Salt Cedar and Russian Olive, including the test of additional control methods, identified by the report. 
(2)ImplementationThe Secretaries may enter into an agreement with a State in the Western United States to carry out a demonstration project. If the Secretaries select a demonstration project for implementation on National Forest System lands, the Secretary of Agriculture shall be responsible for implementation of the project. 
(b)Elements of projects 
(1)Design and scaleEach demonstration project shall be designed with integrated methods and adaptive management strategies and carried out over time frames and spatial scales large enough to accomplish the goals laid out in the report. 
(2)Scientific reviewBefore being carried out, the methods and strategies proposed for each demonstration project shall be subject to review by scientific experts, including non-Federal experts, selected by the Secretaries. The Secretaries may use existing scientific review processes to the extent they comply with this requirement. 
(c)Project costs and cost sharingThe total cost of each demonstration project may not exceed $7,000,000, including the costs of planning, design, implementation, revegetation, maintenance, and monitoring. In the case of a demonstration project conducted on lands under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture, the Secretaries may accept, but not require, funds or in-kind contributions, including State agency provided services. The Federal share of the costs of any activity on private lands funded under the project shall be no more than 75 percent of the total cost of the activity. 
(d)Reporting requirementDuring the period in which the demonstration projects are carried out, the Secretaries shall submit to the congressional committees specified in section 3(c)(2) an annual report describing— 
(1)the demonstration projects; 
(2)the progress made in carrying out the projects during the period covered by the report; and 
(3)the costs of the projects under subsection (c). 
(e)MonitoringDemonstration projects shall include the following: 
(1)Documentation of the quantity of water saved due to various control methods, including the portion of water saved that returns to surface water or groundwater supplies and at what rates. 
(2)Optimal revegetative states to prevent the regrowth and reintroduction of Salt Cedar and Russian Olive and to reestablish native species. 
(f)CooperationThe Secretaries shall use the expertise of their various agencies, as well as other Federal agencies, institutions of higher education, State and local governments and political subdivisions thereof, including soil and water conservation districts, and Indian tribes, which are actively conducting assessments on or implementing Salt Cedar and Russian Olive control activities. 
5.Relation to other authorityNothing in this Act shall be construed to affect, or otherwise bias, the use by the Secretaries of other statutory or administrative authorities to plan or conduct Salt Cedar or Russian Olive control and eradication that is not planned or conducted under this Act. 
6.Authorization of appropriations 
(a)AssessmentThere are authorized to be appropriated to the Secretaries $5,000,000 for fiscal year 2005 to conduct the assessment required by section 3. 
(b)GrantsThere are authorized to be appropriated to the Secretaries $1,000,000 for fiscal year 2005 to award as grants under section 3(d). 
(c)Demonstration projectsThere are authorized to be appropriated to the Secretaries $18,000,000 for each of the fiscal years 2005 through 2009 to carry out the program of demonstration projects under section 4. 
 
